Citation Nr: 1806516	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  14-12 219A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for left knee disability. 

2.  Entitlement to a compensable rating for surgical scars of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 2007 to December 2011.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Winston Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  The RO in St. Petersburg, Florida currently has jurisdiction of the file.

The Veteran testified before the undersigned Veterans Law Judge at a September 2017 videoconference hearing.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record shows that the Veteran underwent left knee arthroscopic assisted anterior cruciate ligament reconstruction with hamstring autograft, left subtotal lateral meniscectomy and left medial meniscus repair in April 2011 while on active duty.  

In its August 2013 rating decision the RO granted service connection for the Veteran's left knee disability and surgical scars, left knee and assigned non-compensable ratings.  The effective date for both disabilities is December 16, 2011, the day after the Veteran was discharged from active duty.  

Although the record shows that the Veteran underwent surgery for a left knee disability in service and the Veteran has surgical scars on his left knee, the Veteran has not been afforded an examination since his release from active duty to determine the severity of his left knee disability and surgical scars, left knee.  It should be noted that the Veteran underwent a VA knee examination in August 2013, but that examination only includes clinical findings pertaining to his right knee.  

Therefore, on remand the Veteran should be afforded VA examinations to determine the current severity of his left knee disability and surgical scars, left knee.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder copies of all records of the Veteran's VA treatment since December 2013.

2.  Schedule the Veteran for a VA orthopedic examination concerning the severity of the veteran's service-connected left knee disability.  The electronic claims file must be made available to the examiner for review.  The report of examination should include a complete rationale for all opinions expressed.  The examiner should set forth all current complaints and findings pertaining to the service-connected left knee disorder.  

The examiner should address the range of left knee motion in degrees of flexion and extension, and any functional loss due to pain or painful motion as well as weakness, excess fatigability, incoordination, or pain on movement, swelling or atrophy.  The examiner must identify the point in range of motion where pain sets.  Any additional functional loss should be expressed in terms of additional limitation of motion.  The examiner should also address whether there is additional loss of motion associated with flare-ups or on repetitive use. 

The examiner must also test the range of motion of the left knee in active motion, passive motion, and (where appropriate) weight-bearing and nonweight-bearing settings.  The examiner should also provide the range of motion of the right knee, for comparison.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected left knee surgical scar.  The Veteran's claims file must be provided to the examiner.  The examiner must obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination must be noted in the report of the evaluation.  Any testing deemed necessary must be performed.  Any opinions offered must be accompanied by a clear rationale consistent with the evidence of record.

4.  The AOJ must ensure that all of the examination reports requested above are in compliance with the directives of this remand.  If any report or opinion is deficient in any manner, the AOJ must implement corrective procedures at once.

5.  After undertaking any other development deemed appropriate, readjudicate the issues on appeal. If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




